DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/11/2020 is being considered.
Claim Interpretation
	Approximately and substantially are relative terms which is understood from the disclosure to be roughly, close to, or +/- 25%.
Claim Objections
Claims 13 and 14 objected to because of the following informalities:  
Claims 13 and 14 should be written as “an intermediate point”. 
Claim 13 and 14 should read “cylindrical perimeter portion of the paint can lid”
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over McCune (GB 2220928A) in view of Lee (KR2018001101U).
Regarding claim 1, McCune teaches a paint can tool comprising an elongated metal plate having opposite proximal and distal ends (Annotated Figure 1), said elongated metal plate having (please note the phrase “having” is to be considered open, similar to comprising.  See MPEP 2111.03 for more details):
 a handle portion (Annotated Figure 1) extending along a handle axis in a forward direction, from said proximal end toward said distal end, to an intermediate location along the direction of elongation of the metal plate; and 
a paint can lid removal portion at said distal end; 
wherein said paint can lid removal portion has opposite side edges (bottom corner of Items 4 and 5) and a concave edge (Item 6), said concave edge extending from a location adjacent one of said side edges to a location adjacent the other of said side edges, and said concave edge including two paint can lid engaging edge portions (Items 4 and 5) spaced from 
McCune fails to explicitly disclose the concave edge and two paint can lid engaging edge portions facing in a forward direction, and said concave edge is also disposed substantially in the perimeter of a second imaginary circular cylinder having a diameter equal to that of said first imaginary cylinder and -12-an axis of symmetry substantially parallel to said handle axis.  It appears that these components are facing down. Thus requiring the tool to be inserted in a vertical position.  McCune teaches the concept of having a concave edge with two lid engaging edge portions shaped such that it can coincide with the curvature of the lid.  McCune happens to dispose these items perpendicular to the handle axis.  
Lee teaches a pain can lid tool wherein the lid engaging components face forward (Figure 4).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the angle such that the concave edge and two paint can lid engaging edge portions of McCune were facing more forward, as taught by Lee.  As long as the curvature between the concave edge and two paint can lid engaging edge portions remains similar to that of the can lid, the angle at which the user presses down is a matter of ergonomics.  The less of the angle, the higher the user would have to initially insert the tool into the can lip.  Regardless of the angle of attack, the user would still have the same required stroke for prying the lid open.  As such, the change is viewed as a change in shape and it has been held that a change in shape of an element involves only routine skill in the art (see MPEP 2144.04).
The Examiner is having a hard time understanding the correlation between these imaginary cylinders and the paint can.  It appears the Applicant is trying to claim the size of the tool to various sizes of paint cans.  As currently claimed, the first imaginary diameter only needs to the tangent to a lid engaging edge portion and along the axis of the handle.  This could make the first imaginary diameter an unlimited possibilities.  One of these possibilities being equal to the Ro or Ri disclosed by McCune. 

    PNG
    media_image1.png
    345
    727
    media_image1.png
    Greyscale

Regarding claim 2, McCune in view of Lee disclose the paint can tool according to claim 1, in which each of said paint can lid-engaging edge portions is a substantially straight portion disposed at an angle less than 90 degrees relative to said handle axis (McCune discloses the engagement portions facing down and most likely 90 degrees from the handle axis, as modified by Lee, to make these face forward, this would change the angle to be less than 90).  
Regarding claim 3, McCune in view of Lee disclose the paint can tool according to claim 1.  McCune in view of Lee fails to explicitly disclose in which said side edges of the paint can lid removal portion are spaced from each other by at least 1.5 inches (discussed above) at locations adjacent said paint can lid-engaging edge portions.  McCune doesn’t give dimensions to the paint can tool since paint cans come in different diameters and different sizes.  

Regarding claim 4, McCune in view of Lee disclose the paint can tool according to claim 1, in which each of said paint can lid-engaging edge portions is a substantially straight portion disposed at an angle less than 90 degrees relative to said handle axis (McCune discloses the engagement portions facing down and most likely 90 degrees from the handle axis, as modified by Lee, to make these face forward, this would change the angle to be less than 90). McCune in view of Lee fails to explicitly disclose in which said side edges of the paint can lid removal portion are spaced from each other by at least 1.5 inches (discussed above) at locations adjacent said paint can lid-engaging edge portions.  McCune doesn’t give dimensions to the paint can tool since paint cans come in different diameters and different sizes.  
Since the sizes would be optimized due to the different sizes of cans, the claimed dimensions are recognized as result effective variable, i.e. a variable in which achieves a recognized result as set forth above.  Therefore since the general conditions of the claim (e.g. having the claimed structure as recited above) is disclosed by McCune in view of Lee it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time when the invention was filed to provide the spacing between the side edges to be at least 1.5 inches.  Further in the instant application 
Regarding claim 5, McCune in view of Lee disclose the paint can tool according to claim 1, in which each of said paint can lid-engaging edge portions is a substantially straight portion disposed at an angle of approximately 75 degrees relative to said handle axis (depending on where the measurement is taken, McCune discloses the substantially straight portions disposed at 75 degrees.  As the point of reference becomes closer to the front, the angle grows larger.  From an extremely far distance, the angle is nearly 0, up close the number is nearly 90degrees.  See annotated Figure 5).  

    PNG
    media_image2.png
    409
    343
    media_image2.png
    Greyscale

Annotated Figure 5

Regarding claim 6, McCune in view of Lee disclose the paint can tool according to claim 1.  McCune in view of Lee fails to explicitly disclose in which said side edges of the paint McCune doesn’t give dimensions to the paint can tool since paint cans come in different diameters and different sizes.  
Since the sizes would be optimized due to the different sizes of cans, the claimed dimensions are recognized as result effective variable, i.e. a variable in which achieves a recognized result as set forth above.  Therefore since the general conditions of the claim (e.g. having the claimed structure as recited above) is disclosed by McCune in view of Lee it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time when the invention was filed to provide the spacing between the side edges to be approximately 2 inches.  Further in the instant application applicant has not disclosed any criticality for the claimed limitations, since the distinct paint can size is not explicitly claimed.
Regarding claim 7, McCune in view of Lee disclose the paint can tool according to claim 1, in which each of said paint can lid-engaging edge portions is a substantially straight portion disposed at an angle of approximately 75 degrees relative to said handle axis (depending on where the measurement is taken, McCune discloses the substantially straight portions disposed at 75 degrees.  As the point of reference becomes closer to the front, the angle grows larger.  From an extremely far distance, the angle is nearly 0, up close the number is nearly 90degrees.  See annotated Figure 5).  
McCune in view of Lee fails to explicitly disclose in which said side edges of the paint can lid removal portion are -13-spaced from each other by approximately two inches at locations adjacent said paint can lid-engaging edge portions.  McCune doesn’t give dimensions to the paint can tool since paint cans come in different diameters and different sizes.  
Since the sizes would be optimized due to the different sizes of cans, the claimed dimensions are recognized as result effective variable, i.e. a variable in which achieves a recognized result as set forth above.  Therefore since the general conditions of the claim (e.g. 
Regarding claim 8, McCune in view of Lee disclose the paint can tool according to claim 1.  As currently modified, McCune fails to explicitly disclose a permanent magnet secured to said elongated metal plate at a location between the proximal and distal ends thereof.  
Lee further teaches a permanent magnet secured to said elongated metal plate at a location between the proximal and distal ends thereof (Item 3).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the permanent magnet of Lee to the tool of McCune.  Doing so would allow the user to stick the tool to the paint can between uses and thus preventing the tool from becoming lost (Lee Paragraph [0009]).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over McCune (GB 2220928A) in view of Lee (KR2018001101U), in view of Vaughn (US 3,562,826)
Regarding claims 9 -11, McCune in view of Lee disclose the paint can tool according to claim 1.  McCune in view of Lee fail to explicitly disclose including a hammer head secured to said elongated plate at a location adjacent said proximal end thereof, wherein said hammer head includes a metal stud secured to and extending perpendicularly -14-from the elongated plate, said metal stud having a first end portion in contact with said plate and a second end portion remote from said plate, and an elastomeric cover at least covering a part of said second end portion.    
. 

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over McCune (GB 2220928A).
Regarding claim 12, McCune discloses a paint can lid removal tool comprising a metal plate (please note the phrase “having” is to be considered open, similar to comprising.  See MPEP 2111.03 for more details):
 a surface portion (Item 7 ) engageable with the upper edge of the wall of a paint can so that said upper edge acts as a fulcrum (Figure 8), said plate also having an end edge formed (the front face including Items 4-6) with first and second lid engaging protrusions (Item 4 and 5) for engaging a circular cylindrical portion of the perimeter of a paint can lid when in place on a paint can, said lid engaging portions being spaced from each other (by Item 6), and said end edge being formed with a clearance such that said first and second protrusions can simultaneously engage a circular cylindrical perimeter portion of a paint can lid (clearance is interpreted similar as a dimensional term not as a structural term), said perimeter portion 
McCune fails to explicitly disclose the can lid perimeter portion having a radius of 3 inches and the correlating radius of the concaved surface being 3 inches.  Although McCune doesn’t give exact dimensions, McCune does teach this relationship on Page 2 Lines 22-32).  Since the intended use of the tool is to open a can of a 3 inch radius, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the radius of McCune to be 3 inches to match the 3 inch radius of the can wanting to be opened.  Such a modification is a change in size and it has been upheld that a change in size is within the level of ordinary skill in the art (see MPEP 2144.04).  This modification would give dimensional values to the abstract concept of having a tool the same radius as the can its intended on opening with a high level of success.  Thus a tool manufacturer would make a lid removal tool for a can with a 3 inch radius, to make the curvature of the tool to be 3 inches.    
Regarding claim 13, McCune discloses the paint can lid removal tool according to claim 12, in which, when said protrusions are in contact with said -15-circular cylindrical perimeter portion of a paint can lid, and said surface portion is engaged with the upper edge of the outer wall of the paint can (Figure 8), the points of contact of the respective protrusions and said perimeter portion that are closest to each other and an intermediate point on said end edge midway between said points of contact lie in an imaginary circle having a radius less than three inches.  (McCune fails to give dimensions to Items 4-6, in particular the depth of Item 6.  But the imaginary circle drawn to the Examiners best understanding has to be smaller than Ro and Ri 

    PNG
    media_image3.png
    286
    388
    media_image3.png
    Greyscale

Second Annotated Figure 5 - McCune
Regarding claim 14, McCune discloses the paint can lid removal tool according to claim 12, in which, when said protrusions are in contact with said circular cylindrical perimeter portion of a paint can lid, and said surface portion is engaged with the upper edge of the outer wall of the paint can (Figure 8), the points of contact of the respective protrusions and said perimeter portion that are closest to each other and an intermediate point on said end edge midway between said points of contact lie in an imaginary circle having a radius less than three inches (McCune fails to give dimensions to Items 4-6, in particular the depth of Item 6.  But the imaginary circle drawn to the Examiners best understanding has to be smaller than Ro and Ri as disclosed in Figure 5 of McCune.  Another Annotated Figure 5 is shown below to further clarify the Examiner viewpoint).  
McCune fails to explicitly disclose said intermediate point is located at a distance of approximately three and three sixteenths inches from the axis of symmetry of said circular cylindrical portion of the perimeter of the paint can lid.  McCune does not disclose dimensions of Items 4-6.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723